DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The references, Wronski et al. (US Patent No. 10,415,804), Sell (US Patent No. 7,614,769), Patti et al. (US Pub. No. 2008/0112171), and Bobrick (US Patent No. 3,697,742) each disclose housings mounted in ceilings that are connected to trim rings. Wronski fails to disclose a ventilation fan and a tab that is connected via a hinge point and pivoted via a lower foot; Sell discloses multiple openings but its tab does not pivot about a hinge and also lacks a ventilation fan; Patti fails to disclose a fan, and while its ring is connected to the housing via tabs that pivot about hinge points, the tabs are not pivoted via feet; Bobrick discloses a trim ring connected to a housing via a tab, however it is not connected through openings and the tab is not pivoted by a foot. As no references have been found via an updated search that teach tabs which pivot about a hinge point and can be actuated by a force exerted on a foot on a second terminal end of the tab. For these reasons, the claims have been found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631